In an action to recover *725damages for personal injuries, etc., the defendants Kumar M. Nandan and Samsoodeen Nandan appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Ruditzky, J.), dated August 22, 2002, as denied their cross motion for summary judgment dismissing the complaint on the ground that the injured plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed insofar as appealed from, with costs.
The appellants failed to meet their initial burden of establishing their entitlement to judgment as a matter of law by demonstrating that the injured plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) (see Murphy v Kaplan, 288 AD2d 361 [2001]; Morales v New York City Tr. Auth., 287 AD2d 604 [2001]). Altman, J.P., Smith, Adams and Cozier, JJ., concur.